DETAILED ACTION
This action is responsive to the amendment received 20 June 2022.  The amendment has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, and 5-8 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable for at least the reasons of “a suction cylinder covering a periphery of the jacking-up pin and formed with an irradiation hole on a peripheral surface for the destaticizing electromagnetic wave to pass through, wherein the destaticizing mechanism comprises a light source that irradiates the semiconductor chip with the destaticizing electromagnetic wave via the irradiation hole”, as set forth in the claimed combination. The device of claim 1 is not anticipated or rendered obvious by the prior art, alone or in combination, known to the Examiner. Claims 3 and 5-7 depend from claim 1 and are allowable for at least these reasons.  
Claim 8 is allowable for at least the reasons of “wherein the destaticizing electromagnetic wave is irradiated to the semiconductor chip via an irradiation hole formed on a peripheral surface of a suction cylinder covering a periphery of the jacking-up pin”, as set forth in the claimed combination. The method of claim 8 is not anticipated or rendered obvious by the prior art, alone or in combination, known to the Examiner.
The closest prior art was previously made of record and applied in the non-final rejection mailed 4/27/2022, now overcome by the amendments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997. The examiner can normally be reached M-F, 9-5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK T. K. PETERSON/Primary Examiner, Art Unit 2822